Smith, C. J.,
delivered the opinion of the court.
This is an appeal from a conviction of the crime-of obtaining’ money under false pretenses. The indictment alleged that tbe appellant ‘ ‘ did then and there willfully, unlawfully, fraudently, knowingly and falsely pretend and represent to the said O. M. Forbes that he, the said defendant, was an agent of and had authority to repre-' sent the Department of Public Education of the state of Mississippi in propounding teachers’ examinations for licenses to teach in the public schools of the said state, and in procuring lifetime licenses to entitle persons to teach in the said public schools, and if he, the said O. M. Forbes, would pay to the said defendant the sum of twenty-two dollars,” the appellant would procure for him a lifetime license to teach in the public schools.
The allegation that the appellant represented to Forbes that he was an agent of and had authority' to represent the Department of Public Education of the state of Mississippi was not only not supported ffiy the evidence, but it appears from the testimony of Forbes himself that no such representation was made to him. The verdict therefore is not supported by the evidence, and consequently the judgment of the court below will be reversed, and the cause remanded.

Reversed and remanded.